Title: To John Adams from William Bingham, 1797
From: Bingham, William
To: Adams, John



Sir,
1797-1801

The Committee who were appointed to carry into Effect, the Views of the Legislature, relative to their appropriation of $5000, for the purchase of Books suitable for the executive and legislative departments of the Government, wish to avail themselves of your Superior Judgment, and enlightened Experience in making the proper Selection—& for this purpose, I have the Honor of addressing you.
The following are in their opinions, the most prominent Subjects, under which it appears most expedient to class the Collection, unless a more fit arrangement should be suggested. viz.
Jurisprudence—political, Civil, $ common Law
Law of Nature and Nations–English Law–Law of Parliament–public Law of Europe–Parliamentary Proceedings–Parliamentary Debates–Political Œconomy–Political Treatises–Antient & modern History Voyages and Travels–Œthics–Geography, Belles Lettres—
If your Leisure will permit you to give any attention to Such Reflections, the Committee will thankfully receive any Ideas you may think proper to communicate on the Subject—
I have the Honor to be with respectfull Consideration / Sir / Your obedt hble servt

Wm. Bingham